          Case 2:20-cv-02653-DDC Document 5 Filed 12/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KAITLYNN MARIE NAYLOR,

               Plaintiff,

vs.
                                                              Case No. 20-2653-DDC
ANDREW M. SAUL,
Commissioner of Social Security,

            Defendant.
___________________________________

                                MEMORANDUM AND ORDER

       On December 23, 2020, plaintiff filed a Complaint against the Commissioner of the

Social Security Administration. Doc. 2. Her Complaint seeks judicial review under 42 U.S.C.

§ 405(g) of a decision of the Commissioner of the Social Security Administration denying

benefits. Id. at 1–2. Plaintiff also has moved for leave to file this action in forma pauperis. Doc.

1. She has submitted an affidavit of financial status supporting her request. Doc. 1-1 at 1–6.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepayment of fees after submission of an affidavit demonstrating an inability to pay.

The court has broad discretion to grant or deny permission to proceed in forma pauperis. United

States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But the court cannot act arbitrarily

or deny an application on erroneous grounds. Id. “‘[T]o succeed on a motion to proceed [in

forma pauperis], the movant must show a financial inability to pay the required filing fees . . . .’”

Id. (quoting Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)).

       After reviewing plaintiff’s financial affidavit, the court finds that plaintiff has made a

sufficient showing that she is unable to pay the required filing fees. The court thus grants
          Case 2:20-cv-02653-DDC Document 5 Filed 12/31/20 Page 2 of 2




plaintiff’s request for leave to file this action without payment of fees, costs, or security under 28

U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Application for

Leave to File Action Without Payment of Fees, Costs, or Security (Doc. 1) is granted. The Clerk

shall prepare a summons under Federal Rule of Civil Procedure 4 on plaintiff’s behalf. The

Clerk shall issue the summons to the United States Marshal or Deputy Marshal, who the court

appoints under Federal Rule of Civil Procedure 4(c)(3), to effect service.

       IT IS SO ORDERED.

       Dated this 31st day of December, 2020, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  2
